Citation Nr: 1755674	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lower back condition, to include arthritis.


REPRESENTATION

The Veteran represented by:     George Piemonte, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 through August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, the Veteran testified at a video conference hearing before a Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In September 2017, the Veteran was informed that the VLJ who conducted his hearing was no longer employed by the Board.  As that VLJ was no longer available, the appeal was reassigned to the undersigned VLJ for a decision. 38 C.F.R. § 19.3(b).  The Veteran had the right to request another optional Board hearing.  In October 2017, the Veteran declined the option to have a second hearing and asked the Board to consider his case on the evidence of record.

This matter has been remanded previously in March 2016 to obtain updated records regarding the Veteran's claim of a lower back condition, to include arthritis.  As part of these remands, the agency of original jurisdiction (AOJ) was directed to further adjudicate the issues in this appeal and the issue of service-connection for psychiatric disabilities.  In March 2017, the RO granted service connection for that claim.  Therefore, the psychiatric claim is no longer properly before the Board.


FINDING OF FACT

There is no probative evidence that the Veteran's lower back condition, to include arthritis, had its onset in, or is otherwise related to, his active service.


CONCLUSION OF LAW

Service connection for a lower back condition, to include arthritis, is not established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).  Arthritis is a listed condition in 3.309(a).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, while a Veteran is competent to report his own pain, pain alone without any functional impairment is not a disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual background and analysis

At his hearing in August 2014, the Veteran testified that he was treated for a back condition while in service on at least 10 different occasions.  As of the date of the hearing, he took ibuprofen for back pain.

The Veteran's service treatment records contain several complaints for lower back pain.  The majority of these complaints are related to urinary tract infections and range between April 1974 and January 1978.  There is one record, in May 1974, in which his lower back pain is related to a musculoskeletal problem.  The doctor noted a complaint of occasional lower back pain.  The examination was mostly normal, but an x-ray showed retrolisthesis of the L5-S1 spine.

The Veteran's VA medical records contain a June 2001 x-ray that indicated scattered spondylosis with no evidence of disc disease. An x-ray taken in October 2012 was normal with no evidence of disc disease.

The Veteran appeared for a VA musculoskeletal examination in November 2010.  The VA examiner reviewed the Veteran's file and interviewed the Veteran.  The Veteran complained that he hurt his back during physical training when he twisted his back doing jumping jacks.  The examiner noted the records cited above.  An x-ray taken in November 2010 showed a normal lumbar spine.  The VA examiner found that the Veteran had a normal lumbar examination and, therefore, he did not have a current disability.

The Veteran had a subsequent VA musculoskeletal examination in February 2017.  Again the VA examiner reviewed the record.  The Veteran clarified that his back pain began in 1974 during a PT test.  At that time, he heard a pop in his back after rotating quickly.  At home, he has been managing his pain with heat and over the counter medications.  He also uses a transcutaneous electrical nerve stimulation (TENS) unit at home.  The VA examiner noted a diagnosis of lumbar spondylosis in 2011.  The VA examiner concluded that it is less likely than not that the Veteran's lower back disorder, to include arthritis, was incurred or caused by the claimed in-service injury or event.  In so finding, the examiner noted that the service treatment records contain a lack of complaints other than the 1974 note.  The VA examiner also noted that the June 2001 x-ray showing spondylosis did not show evidence of disc disease and, further, that scattered spondylosis is an age appropriate finding given the Veteran's age at the time of the imaging. 

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service injury and his current lower back condition, to include arthritis.  As above, the February 2017 VA examiner reviewed the claims file, interviewed the Veteran, and performed a musculoskeletal examination.  The examiner specifically noted the Veteran's normal musculoskeletal evaluations during service and his age-appropriate to normal examinations recently.  The VA examiner opined that it was less likely than not that the lower back condition, to include arthritis, is related to military service.  

The Board accords great probative weight to the February 2017 VA examiner's opinion regarding the Veteran's lower back condition, to include arthritis, as it is predicated on an interview with the Veteran; a detailed review of his records, including his in-service musculoskeletal examinations; and current musculoskeletal examinations.  The February 2017  VA examiner's opinion that the Veteran's lower back condition, to include arthritis, was not caused by any injury in-service and that his June 2001 x-ray showed age appropriate degeneration of his lumbar spine sufficiently addresses the potential link between any lower back condition and service.  Further, it contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own behalf that his lower back condition, to include arthritis, is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, supra at 470.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lower back condition, to include arthritis, and any instance of his military service, to be complex in nature. See Woehlaert, supra.  Therefore, while the Veteran is competent to describe his in-service injury and his current problems, including back pain, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current lower back condition, to include arthritis, and his in-service injury.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service injury and his current lower back condition, to include arthritis.  Further, there is no probative evidence that shows that arthritis manifested to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

The Veteran has not stated that his lower back condition, to include arthritis, has continued since service nor that it is delayed in onset.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for a lower back condition, to include arthritis.  The Veteran is competent and credible to give symptoms of low back pain, to include arthritis. See Charles supra.  However, the Veteran has not reported long-standing back complaints, to include pain.  Given this, the Board finds that the Veteran's lower back condition, to include arthritis, is not established under continuity of symptomology because there has not been a continuity of symptomology since service. 38 C.F.R.
§ 3.303(b); Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for low back pain, to include arthritis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that the VA examiner's opinion did not address the issue of continuity of symptomology and that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lower back condition, to include arthritis, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


